Citation Nr: 1336881	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  13-13 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2012), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from March 1952 to February 1955.  He also had additional service in the Army Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2012 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss and for tinnitus.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss and tinnitus that are related to service.  He says that he was exposed to noise while performing weapons training while practicing to be an expert marksman on firing ranges and that he was exposed to constant shooting, grenades, and C4 explosives during basic training; all without hearing protection.  The Veteran essentially reports that his bilateral hearing loss and tinnitus were first experienced during service and have continued since service.  

The Veteran is competent to report that he had hearing problems and ringing in the ears in service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records for his period of active duty from March 1952 to February 1955 are not available.  

The available service treatment records for the Veteran's service in the Army Reserve include an October 1974 objective examination report which showed a hearing loss disability in his left ear, but not his right ear, as defined by 38 C.F.R. § 3.385.  A December 1978 objective examination report showed a hearing loss disability in both of the Veteran's ears pursuant to 38 C.F.R. § 3.385.  

Post-service private and VA treatment records, and a VA examination report, show that the Veteran has bilateral hearing loss under the provisions of 38 C.F.R. § 3.385, as well as tinnitus.  

A March 2011 VA audiological examination report noted that the Veteran's claim file was reviewed.  The Veteran reported that he had a progressive hearing problem and tinnitus that began during basic training.  He reported that he was exposed to constant shooting, grenades, and C4 explosions during basic training, without the use of hearing protection, for a period of sixteen weeks.  The Veteran indicated that he also had exposure to weapons on firing ranges periodically following his basic training.  The Veteran worked in corrections following his discharge and denied any significant post-discharge occupational or recreational noise exposure.  

The examiner diagnosed severe, bilateral, sloping sensorineural hearing loss and bilateral, "ringing" tinnitus.  She was unable to resolve the question of whether the Veteran's bilateral hearing loss and tinnitus were due to service-related noise exposure/acoustic trauma without resorting to mere speculation.  She stated that, as the Veteran's service treatment records were not available for review at the time of testing, it was not possible to determine if hearing loss, tinnitus, or threshold shifts in service were identified or ruled out at the time of the Veteran's separation.  

It appears that the examiner was indicating that an etiological opinion would be based on whether there was evidence of hearing loss or tinnitus during the Veteran's period of service.  This is not the law.  The absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

The Veteran has not been afforded an adequate examination.   Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for bilateral hearing loss and for tinnitus since March 2011.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Schedule the Veteran for a VA audiological examination to determine the nature and likely etiology of his claimed bilateral hearing loss and tinnitus.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  

The examiner must conduct an audiological evaluation, including speech recognition testing, to determine whether the Veteran currently experiences hearing loss and tinnitus.  If a hearing loss disability and tinnitus are identified, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that they were incurred in service, or are the result of exposure to acoustic trauma during the Veteran's period of service.  The examiner must specifically acknowledge and discuss the Veteran's reports that his bilateral hearing loss disability and tinnitus first manifested during his period of service, and have continued since service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If the either benefit remains denied, issue a supplemental statement of the case and return the case to the Board..  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


